 

EXHIBIT 10.30

 

EQUIFAX

GRANTOR TRUST

 

This Trust Agreement made effective as of January 1, 2003 by and between Equifax
Inc., a Georgia corporation (the “Company”), and Wachovia Bank, N.A. (the
“Trustee”);

 

WHEREAS, the Company has entered into the plan or plans designated in Exhibit A
hereto (referred to together herein as the “Plan”) pursuant to which the Company
has agreed to provide participants in the Plan (the “Participants”) with certain
supplemental deferred compensation and phantom stock benefits;

 

WHEREAS, the Company has incurred or expects to incur liability under the terms
of such Plan with respect to the individuals participating in such Plan;

 

WHEREAS, the Company wishes to establish a trust (the “Trust”) and to contribute
to the Trust assets that shall be held therein, subject to the claims of the
Company’s creditors in the event of the Company’s Insolvency (as defined in
Article 14 of the Trust Agreement) until paid to Plan Participants and their
beneficiaries in such manner and at such times as specified in the Plan;

 

WHEREAS, it is the intention of the parties that this Trust shall constitute an
unfunded arrangement and shall not affect the status of the Plan as an unfunded
plan maintained for the purpose of providing deferred compensation for a select
group of management or highly compensated employees for purposes of Title I of
the Employee Retirement Income Security Act of 1974;

 

WHEREAS, it is the intention of the Company to make contributions to the Trust
to provide itself with a source of funds to assist it in the meeting of its
liabilities under the Plan;

 

NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:

 

ARTICLE 1

 

Establishment of Trust

 

1.1 Normal Contributions. The Company hereby deposits with the Trustee in trust
one dollar, which shall become the principal of the Trust to be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.
The Company, in its sole discretion, may at any time, or from time to time, make
additional deposits of cash or other property in Trust with the Trustee to
augment the principal to be held, administered and deposited by the Trustee as
provided in this Trust Agreement. Neither the Trustee nor any Plan Participant
or beneficiary shall have any right to compel such additional contributions
prior to a Change in Control.

 

1.2 Contributions Upon Change in Control. Upon a Change in Control, the Company
shall make a contribution to the Trust (allocated to each applicable subtrust),
as soon as possible but in no event later that the fifteenth (15th) day after
the occurrence of the Change in Control, equal to the following:

 



--------------------------------------------------------------------------------

 

(a) one hundred and ten percent (110%) of the present value of all vested and
unvested accrued benefits payable to Participants or beneficiaries under the
Plan calculated according to the Assumptions and Methodology described in
Exhibit B; plus

 

(b) the present value of all reasonably anticipated fees and expenses (including
reasonably anticipated legal expenses) of the Trust for the twenty-four (24)
month period immediately following the Change in Control, which shall be
presumed to be at least five percent (5%) of the amount in paragraph (a) unless
the Trustee determines that a greater number is appropriate; less

 

(c) the current fair market value of all the assets held in the Trust
immediately before such contribution.

 

If the Company fails to deposit the amount required by this Section 1.2 within
the required time period, the Trustee shall commence legal action to compel the
Company to pay such amounts to the Trust. The Company shall be obligated to
contribute an additional amount to the Trust, reasonably calculated to cover the
costs and expenses (including reasonable attorneys’ fees) of such legal action,
within ten (10) days of commencement of such action. As provided in Article 5,
the Trustee shall have the power and authority to hire legal counsel to pursue
such action against the Company and the costs of such legal counsel shall be
paid from the Trust until reimbursed by the Company.

 

1.3 Irrevocability. The Trust hereby established shall be irrevocable and,
except as provided in Section 2.2 and Article 4, all contributions made to the
Trust shall be irrevocable regardless of whether such contributions are
voluntary or required by the Trust Agreement.

 

1.4 Grantor Trust. The Trust is intended to be a grantor trust, of which the
Company is the grantor, within the meaning of Subpart E, Part I, Subchapter J,
Chapter 1, Subtitle A of the Internal Revenue Code of 1986, as amended, and
shall be construed accordingly. The Company shall be responsible for reporting
and paying any and all Federal, state and local income taxes that may become due
as a result of any earnings or realized gain on any Trust assets. The principal
of the Trust, and any earnings thereon, shall be held separate and apart from
other funds of the Company and shall be used exclusively for the uses and
purposes of Plan Participants and general creditors as herein set forth. Plan
Participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Trust Agreement shall be mere unsecured contractual
rights of Plan Participants and their beneficiaries against the Company. Any
assets held by the Trust will be subject to the claims of the Company’s general
creditors under federal and state law in the event of Insolvency, as defined in
Section 3.1 herein.

 

1.5 Establishment of Subtrusts. The Trustee shall establish two separate
segregated subtrusts: one for the deferred compensation Plans and one for the
phantom stock Plans as directed in Exhibit A hereto. The Company may also direct
the Trustee in writing to establish separate subtrusts for other Plans or groups
of Participants covered by the Trust. At the discretion of the Company, such
additional subtrusts may reflect a segregation of particular assets or may
reflect an undivided interest in the assets of the Trust, not requiring any
segregation of assets. Upon a Change in Control, the Trustee shall also
establish separate subtrusts for all then-existing Participants in the Plans
(or, at the written direction of either the Company or

 

2



--------------------------------------------------------------------------------

 

the Participant Committee, for each Participant in the Plan who is covered by
the Trust). The subtrust established for all then-existing Participants upon
Change in Control shall require segregation of particular assets. However,
individual subtrusts established for each Participant may reflect an undivided
interest in the assets of the subtrust for all then-existing Participants and
shall not require segregation of particular assets among particular individual
subtrusts. Whenever separate subtrusts are established, the then-existing assets
of the Trust or affected portion thereof shall be allocated in proportion to the
vested accrued benefits, and then, if any assets remain, the unvested (if any)
accrued benefits of the Participants affected thereby, in both instances as of
the end of the month immediately preceding such allocation. With respect to any
new contributions to the Trust by the Company after separate subtrusts have been
established, the Company shall designate the subtrust for which such
contributions are made. Except as provided in Section 4.1 herein, after separate
subtrusts are established, assets allocated to one subtrust may not be utilized
to provide benefits under any other subtrust until all benefits payable under
such subtrust have been paid in full. Payments to general creditors in the event
of the Company becoming Insolvent shall be charged against the subtrusts in
proportion to their account balances, except that payment of benefits to a
Participant as a general creditor shall be charged against the subtrust for that
Participant.

 

ARTICLE 2

 

Payments to Plan Participants

and Their Beneficiaries

 

2.1 Payment Schedule Provided by the Company. Prior to a Change in Control, the
Company shall direct the Trustee with respect to the amount and timing of any
payment to be made to a Plan Participant. After a Change in Control, the Trustee
shall make payments to the Plan Participants and their beneficiaries in
accordance with a schedule prepared by the Company and approved by a Participant
Committee (the “Payment Schedule”). The Payment Schedule shall be prepared by
the Company and delivered to the Trustee upon a Change in Control. The Payment
Schedule shall be in a form acceptable to Trustee and the Participant Committee
and shall indicate the amounts payable on behalf of each Plan Participant (and
his or her beneficiaries), shall provide a formula or other instructions
acceptable to the Trustee for determining the amounts so payable, the form in
which such amount is to be paid (as provided for or available under the Plan),
and the time of commencement for payment of such amounts. Any subsequent change
in the Payment Schedule shall be approved by a Participant Committee.

 

2.2 Direct Payment by the Company. The Company may make payments of benefits
directly to Plan Participants or their beneficiaries as they become due under
the terms of the Plan and may obtain reimbursement for such benefit payments
from the Trust (or offset required contributions to the Trust) within twelve
(12) months following the date such payments are made. In addition, if the
principal of the Trust, and any earnings thereon, are not sufficient to make
payments of benefits in accordance with the terms of the Plan, the Company shall
make the balance of each such payment as it falls due. The Trustee shall notify
the Company when principal and earnings are not sufficient to make payments the
Trustee has been directed to make by the Company or the Participant Committee.
Failure by the Company to make benefit payments in accordance with the terms of
the Plan shall be considered a Change in Control as provided in Section 1.2.

 

3



--------------------------------------------------------------------------------

 

2.3 Tax Reporting and Withholding Requirements. The Company shall direct the
Trustee to make provisions for reporting and withholding of any federal, state
or local taxes that may be required to be withheld with respect to the payment
of benefits by the Trustee pursuant to the terms of the Plan and to pay amounts
withheld to the appropriate taxing authorities. In the event that payments are
made by the Company directly to participants, or amounts withheld on payments
made by the Trustee are paid to the Company, the Company shall have the
responsibility for reporting and withholding of all federal, state or local
taxes required to be withheld with respect to such payments and for paying such
amounts withheld to the appropriate taxing authorities. The Trustee shall have
no duty or responsibility with respect to the reporting and withholding or
payment of such taxes and shall have no responsibility to determine that the
Company has provided for the reporting, withholding and payment of such taxes.

 

2.4 Participant Claims for Benefits. The entitlement of a Plan Participant or
his or her beneficiaries to benefits under the Plan shall be determined by the
Administrator appointed by the Company under the Plan. Any claim for such
benefits shall be considered and reviewed under the procedures set out in the
Plan. Any dispute relating to benefits covered by the Trust which is remaining
after such procedures shall be resolved as provided in Article 8 of the Trust
Agreement.

 

ARTICLE 3

 

The Trustee Responsibility Regarding Payments

to Trust Beneficiary When the Company is Insolvent

 

3.1 Insolvency Defined. The Trustee shall cease payment of benefits to Plan
Participants and their beneficiaries if the Company is Insolvent. The Company
shall be considered “Insolvent” for purposes of this Trust Agreement if (a) the
Company is unable to pay its debts as they become due, or (b) the Company is
subject to a pending proceeding as a debtor under the United States Bankruptcy
Code.

 

3.2 Assets Subject to Claims of Creditors on Insolvency. At all times during the
continuance of this Trust, the principal and income of the Trust shall be
subject to claims of general creditors of the Company under federal and state
law as set forth below.

 

(a) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing of the Company’s Insolvency. If a
person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Plan Participants or their
beneficiaries.

 

(b) Unless the Trustee has actual knowledge of the Company’s Insolvency, or has
received notice from the Company or a person claiming to be a creditor alleging
that the Company is Insolvent, the Trustee shall have no duty to inquire whether
the Company is Insolvent. The Trustee may in all events rely on such evidence
concerning the Company’s solvency as may be furnished to the Trustee and that
provides the Trustee with a reasonable basis for making a determination
concerning the Company’s solvency.

 

4



--------------------------------------------------------------------------------

 

(c) If at any time the Trustee has been notified or has determined that the
Company is Insolvent, the Trustee shall discontinue payments to Plan
Participants or their beneficiaries and shall hold the assets of the Trust for
the benefit of the Company’s general creditors. Nothing in this Trust Agreement
shall in any way diminish any rights of Plan Participants or their beneficiaries
to pursue their rights as general creditors of the Company with respect to
benefits due under the Plan or otherwise.

 

(d) The Trustee shall resume the payment of benefits to Plan Participants or
their beneficiaries in accordance with Article 2 of this Trust Agreement only
after the Trustee has determined that the Company is not Insolvent (or is no
longer Insolvent).

 

3.3 Make Up of Suspended Benefits After Insolvency. Provided that there are
sufficient assets, if the Trustee discontinues the payment of benefits from the
Trust pursuant to Section 3.2 hereof and subsequently resumes such payments, the
first payment following such discontinuance shall include the aggregate amount
of all payments due to Plan Participants or their beneficiaries under the terms
of the Plan for the period of such discontinuance, less the aggregate amount of
any payments made to Plan Participants or their beneficiaries by the Company in
lieu of the payments provided for hereunder during any such period of
discontinuance.

 

ARTICLE 4

 

Payments to the Company

 

4.1 Return of Excess Assets to the Company. In the event the Trust holds Excess
Assets, the Company, at its option, may direct the Trustee to return to the
Company, or to divert to others, any of the Excess Assets of the Trust. For this
purpose, “Excess Assets” means the assets of the Trust and the assets of each
subtrust of the Trust individually, which exceed one hundred twenty-five percent
(125%) of the sum of all Plan liabilities funded thereby. In the event that the
assets of one subtrust exceed such required percentage but the assets of another
subtrust do not, the Company must first direct the excess from the overfunded
subtrust to be allocated to any other less funded subtrust until all subtrusts
meet the required minimum percentage before Excess Assets shall be available for
return to the Company. The Trustee is authorized to obtain written documentation
of the amount of such Excess Assets from an independent third party.

 

4.2 The Company May Substitute Other Property for Trust Assets. The Company
shall have the power to reacquire part or all of the assets or collateral held
in the Trust at any time, by simultaneously substituting for it other readily
marketable property of equivalent value, net of any costs of disposition. The
property which is substituted may not be less liquid or marketable or less well
secured than the property for which it is substituted, as determined by the
Trustee. Such power is exercisable in a nonfiduciary capacity and may be
exercised without the approval or consent of Participants or any other person.
The value of any insurance contract for purposes of substitution shall be the
present value of future projected cash flow or benefits payable under the
contract, but not less than the cash surrender value. The projection shall
include death benefits based on reasonable mortality assumptions, including
facts specifically related to the health of the insured and the terms of the
contract to be reacquired. Values shall be reasonably determined by the Trustee
and may be based on the determination of qualified independent parties or
experts. The Trustee shall have the right to secure confirmation of value by a
qualified independent party or expert for all property to be substituted for
other property hereunder.

 

5



--------------------------------------------------------------------------------

 

ARTICLE 5

 

Powers of the Trustee

 

5.1 Investment Policy. The Company shall establish and provide to the Trustee an
“Investment Policy” setting forth permitted investments for the Trust. Prior to
a Change in Control, the Company may revise this Investment Policy from time to
time and the Trustee shall invest the Trust assets in investments authorized
under the Investment Policy, in accordance with written directions of the
Company. After a Change in Control, the Participant Committee shall approve any
revision made by the Company in the Investment Policy. The Trustee shall be
fully protected in acting upon or complying with any investment objectives,
guidelines, restrictions or directions provided by the Company or the
Participant Committee in accordance with this Section. If the Trustee does not
receive instructions from the Company prior to a Change in Control, or from a
Participant Committee after a Change in Control, for the investment of part or
all of the Trust assets for a period of at least sixty (60) days, the Trustee
shall invest and reinvest the assets of the Trust as the Trustee determines, in
its sole discretion, pursuant to a prudent investment strategy that is in the
best interests of the Plan Participants, in insurance and annuity contracts,
obligations of governmental bodies, certificates of deposit, and other
investments permitted under the Investment Policy as previously furnished to the
Trustee. In the event the Company or the Participant Committee delegates to the
Trustee or the Trustee is otherwise required to take responsibility for the
investment of Trust assets at any time, for any reason, the Trustee is hereby
specifically authorized to retain and maintain any insurance contracts and
employer securities regardless of the desirability of diversification of Trust
assets. The Trustee is hereby specifically authorized to invest in any
proprietary mutual fund (within the types of investments permitted under the
Investment Policy), now or hereafter maintained by the Trustee, or an affiliate
of the Trustee, and any interest-bearing savings or deposit accounts with the
banking department of the Trustee, or an affiliate of the Trustee.

 

5.2 Administrative Powers. Subject in all respects to applicable provisions of
this Trust Agreement and the Plan, the Trustee shall have the rights, powers and
privileges of an absolute owner when dealing with property of the Trust,
including, without limiting the generality of the foregoing, the powers listed
below:

 

(a) To invest and reinvest the Trust assets in any one or more kind, type,
class, item or parcel of property, real or personal, tangible or intangible; or
in any one or more kind, type, class, or item of obligation, secured or
unsecured; or in any combination of them and to retain the property for the
period of time that the Company or Participant Committee deems appropriate,
despite fluctuations in the market price or the property.

 

(b) To sell, convey, transfer, exchange, partition, lease, and otherwise dispose
of any of the assets of the Trust at any time held by the Trustee under this
Trust Agreement with or without notice.

 

(c) To exercise any option, conversion privilege or subscription right given the
Trustee as the owner of any security held in the Trust; to vote any corporate
stock either in person or by proxy, with or without power of substitution; to
consent to or oppose any reorganization, consolidation, merger, readjustment of
financial structure, sale, lease or other disposition of the assets

 

6



--------------------------------------------------------------------------------

of any corporation or other organization, the securities of which may be an
asset of the Trust; to take any action in connection therewith and receive and
retain any securities resulting therefrom.

 

(d) To cause any property of the Trust to be issued, held or registered in the
name of the Trustee as the Trustee, or in the name of one or more of its
nominees, or one or more nominees of any system for the central handling of
securities, or in such form that title will pass by delivery, provided that the
records of the Trustee shall in all events indicate the true ownership of such
property.

 

(e) To renew or extend the time of payment of any obligation due or to become
due.

 

(f) To commence or defend lawsuits or legal or administrative proceedings; to
compromise, arbitrate or settle claims, debts or damages in favor of or against
the Trust; to deliver or accept, in either total or partial satisfaction of any
indebtedness or other obligation, any property; to continue to hold for such
period of time as the Trustee may deem appropriate any property so received; and
to pay all costs and reasonable attorneys’ fees in connection therewith out of
the assets of the Trust.

 

(g) To manage any real property in the Trust in the same manner as if the
Trustee were the absolute owner thereof.

 

(h) To borrow money from any person in such amounts, upon such terms and
conditions and for such purposes as the Trustee, in its discretion, may deem
appropriate; in connection therewith to pledge or mortgage any Trust asset as
security; to lend money on a secured or unsecured basis to any person other than
a party in interest.

 

(i) To hold such part of the assets of the Trust uninvested for such limited
periods of time as may be necessary for purposes of orderly account
administration or pending required directions, without liability for payment of
interest.

 

(j) To determine how all receipts and disbursements shall be credited, charged
or apportioned as between income and principal.

 

(k) To dispose of any property in the Trust and to enforce any note or
obligations of the Company to the Trust (and foreclose on any collateral
securing such notes, subject to the terms of any pledge agreement to the
Trustee) in the event the Company fails to make required contributions to the
Trust after sixty (60) days’ written notice to the Company of its failure to
make such required contributions.

 

(l) Generally to do all acts, whether or not expressly authorized, which the
Trustee may deem necessary or desirable for the orderly administration or
protection of the Trust.

 

5.3 Investment in the Company Securities. The Trustee may, if specifically
directed to do so, invest in securities (including stock or rights to acquire
stock) or obligations issued by the Company. All rights associated with such
securities or obligations acquired by the Trust shall be exercised by the
Trustee or the person designated by the Trustee, and shall in no event be
exercisable by or rest with Plan Participants.

 

7



--------------------------------------------------------------------------------

 

5.4 Limitation With Respect to Insurance Policies. The Trustee shall have,
without exclusion, all powers conferred on Trustees by applicable law, unless
expressly provided otherwise herein; provided, however, that if an insurance
policy is held as an asset of the Trust, the Trustee shall have no power to name
a beneficiary of the policy other than the Trust, to assign the policy (as
distinct from conversion of the policy to a different form) other than to a
successor Trustee, or to loan to any person the proceeds of any borrowing
against such policy.

 

5.5 Limitation With Respect to the Company as a Business. Notwithstanding any
powers granted to the Trustee pursuant to this Trust Agreement or to applicable
law, the Trustee shall not have any power that could give this Trust the
objective of carrying on a business and dividing the gains therefrom, within the
meaning of Section 301.7701-2 of the Procedure and Administrative Regulations
promulgated pursuant to the Internal Revenue Code.

 

ARTICLE 6

 

Disposition of Income

 

During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested until such time as it is
distributed as directed by this Trust Agreement.

 

ARTICLE 7

 

Accounting by the Trustee

 

7.1 Accounting and Records. The Trustee shall keep accurate and detailed records
of all investments, receipts, disbursements, and all other transactions required
to be made, including such specific records as shall be agreed upon in writing
between the Company and the Trustee. Such records shall be open to inspection by
the Company at all reasonable times. Within sixty (60) days following the close
of each calendar year and within sixty (60) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
After a Change in Control, the Participant Committee shall have the same rights
of inspection as the Company and the Trustee shall deliver a copy of its written
account to the Participant Committee as well as to the Company. The requirement
for any other accountings, including without limitation accountings to any
Participant or beneficiary, is hereby waived to the fullest extent permitted by
applicable law.

 

7.2 Valuation. The assets of the Trust shall be valued at their fair market
value on the date of valuation, as determined by the Trustee based upon such
sources of information as it may deem reliable; provided, however, that the
Company, and after a Change in Control, the Participant Committee, shall
instruct the Trustee as to asset valuations which are not readily determinable
on an established market. The

 

8



--------------------------------------------------------------------------------

 

Trustee may rely conclusively on such valuations provided by the Company, the
Participant Committee or a duly appointed agent of either. If the Company or
Participant Committee fails to provide such values, the Trustee may take
whatever action it deems reasonable, including employment of attorneys,
appraisers or other professionals, the expense of which will be an expense of
administration of the Trust. The value of any insurance contract for purposes of
substitution shall be the present value of future projected cash flow or
benefits payable under the contract, but not less than the cash surrender value.
The projection shall include death benefits based on reasonable mortality
assumptions, including facts specifically related to the health of the insured
and the terms of the contract to be reacquired.

 

7.3 Tax Reporting. The Company and not the Trustee shall be responsible for all
income tax reporting and calculation and payment of any wage withholding or
other tax requirements in connection with the Trust and any contributions
thereto, and any income earned thereby, and payments or distributions therefrom.
Unless otherwise agreed in writing by the parties, the Trustee shall prepare
annually grantor trust tax forms for the Trust and shall promptly transmit
copies of such documents to the Company for its use in preparing its annual
corporate income tax return. If any part of the Trust may become liable for
payment of any estate, inheritance, or other taxes, charges or assessments, the
Trustee shall refer such matter to the Company and may take such action as the
Company shall direct.

 

ARTICLE 8

 

Responsibility of the Trustee

 

8.1 Fiduciary Responsibility. The Trustee shall act with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
person acting in like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims; provided,
however, that the Trustee shall incur no liability to any person for any action
taken pursuant to a direction, request or approval given by the Company or
Participant Committee which is contemplated by, and in conformity with, the
terms of this Trust Agreement, and is given in writing by the Company or
Participant Committee.

 

8.2 Indemnification. The Company hereby indemnifies the Trustee against losses,
liabilities, claims, costs and expenses in connection with the administration of
the Trust, unless resulting from the proven negligence or misconduct of the
Trustee. To the extent the Company fails to make any payment on account of an
indemnity provided in this Section in a reasonably timely manner, the Trustee
may obtain payment from the Trust. If the Trustee undertakes or defends any
litigation arising in connection with this Trust or to protect a Participant’s
or Beneficiary’s rights under the Plan or Trust, the Company agrees to indemnify
the Trustee against the Trustee’s costs, reasonable expenses and liabilities
(including, without limitation, attorneys’ fees and expenses) relating thereto
and to be primarily liable for such payments. If the Company does not pay such
costs, expenses and liabilities in a reasonably timely manner, the Trustee may
obtain payment from the Trust.

 

8.3 Legal Counsel. The Trustee may consult with legal counsel (who may also be
counsel for the Company generally) with respect to any of its duties or
obligations hereunder.

 

9



--------------------------------------------------------------------------------

 

8.4 Experts. The Trustee may hire agents, accountants, actuaries, investment
advisors, financial consultants or other professionals to assist it in
performing any of its duties or obligations hereunder and may rely on any
determinations made by such agents and information provided to it by the
Company.

 

8.5 Resolution of Disputes. In the event a dispute arises with respect to
benefits, rights or allocations under the Plan or this Trust Agreement among the
Company, the Participant Committee, a Plan Participant or a beneficiary, the
Trustee shall in its sole and absolute discretion decide such claim and give
notice to the disputing parties of its decision on the claim. The Trustee may
require a Participant to first exhaust all dispute resolution options available
under the Plan.

 

ARTICLE 9

 

Compensation and Expenses of the Trustee

 

The Trustee shall be paid a reasonable Trustee fee fixed by agreement with the
Company from time to time and shall be reimbursed for all reasonable expenses,
including, but not limited to, legal fees, experts’ fees or fees and expenses
associated with legal proceedings. No increase in the Trustee fee shall be
effective before sixty (60) days after the Trustee gives notice to the Company
of the increase. The Trustee shall notify the Company periodically of fees and
expenses. The Company shall pay the Trustee fees and all other fees and
expenses. However, to the extent that any such fees or expenses are not paid by
the Company within sixty (60) days after the Company’s receipt of the Trustee’s
invoice therefor, the Trustee may charge the Trust for such fees or expenses.

 

ARTICLE 10

 

Resignation and Removal of the Trustee

 

10.1 Resignation. The Trustee may resign at any time by written notice to the
Company, which shall be effective sixty (60) days after receipt of such notice
unless the Company and the Trustee agree otherwise. If the Trustee resigns prior
to a Change in Control, the Company shall select a successor Trustee in
accordance with the provisions of Section 11.1 hereof prior to the effective
date of the Trustee’s resignation or removal. On or after a Change in Control,
the selection of the successor Trustee shall be made by the Participant
Committee prior to the effective date of the Trustee’s resignation.

 

10.2 Removal. The Trustee may be removed by the Company at any time prior to a
Change in Control on sixty (60) days’ notice or upon shorter notice accepted by
the Trustee. On or after a Change in Control, the Trustee may be removed by the
Participant Committee on sixty (60) days’ notice or upon shorter notice accepted
by the Trustee. If the Trustee is removed, a successor shall be appointed, in
accordance with Section 11.2 hereof, by the effective date of removal. If no
such appointment has been made, the Trustee may apply to a court of competent
jurisdiction for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust payable
by the Company as provided in Article 9.

 

10



--------------------------------------------------------------------------------

 

10.3 Transfer of Assets. Upon resignation or removal of the Trustee and
appointment of a successor Trustee, all assets shall subsequently be transferred
to the successor Trustee. The transfer shall be completed within ninety (90)
days after receipt of notice of resignation, removal or transfer, unless the
Company extends the time limit.

 

ARTICLE 11

 

Appointment of Successor

 

11.1 On Resignation of the Trustee. If the Trustee resigns pursuant to the
provisions of Section 10.1 hereof, the Company may appoint as successor Trustee
any third party, such as a bank trust department or other entity, with at least
one billion dollars ($1,000,000,000) in trust assets and that may be granted
corporate trustee powers under applicable law, provided that as specified in
Section 10.1 on or after a Change in Control the Participant Committee shall
appoint the successor Trustee. The appointment of a successor Trustee shall be
effective when accepted in writing by the new Trustee. The new Trustee shall
have all the rights and powers of the former Trustee, including ownership rights
in Trust assets. The former Trustee shall execute any instrument necessary or
reasonably requested by the successor Trustee to evidence the transfer. If no
such appointment has been made, the Trustee may apply to a court of competent
jurisdiction for instructions. All expenses of the Trustee in connection with
the proceeding shall be allowed as administrative expenses of the Trust payable
by the Company as provided in Article 9.

 

11.2 On Removal of the Trustee. If the Trustee is removed in accordance with
Section 10.2 hereof, the Company or the Participant Committee having the
authority to make such removal may appoint any third party, such as a bank trust
department or other entity, with at least one billion dollars ($1,000,000,000)
in trust assets and that may be granted corporate trustee powers under
applicable law, as a successor to replace the Trustee upon removal. The
appointment shall be effective when accepted in writing by the new Trustee, who
shall have all of the rights and powers of the former Trustee, including
ownership rights in the Trust assets. The former Trustee shall execute any
instrument necessary or reasonably requested by the Company, the Participant
Committee or the successor Trustee to evidence the transfer.

 

11.3 Responsibility of Successor Trustee. The successor Trustee need not examine
the records and acts of any prior Trustee and may retain or dispose of existing
Trust assets, subject to the terms of this Trust Agreement. The successor
Trustee shall not be responsible for and the Company shall indemnify and defend
the successor Trustee from any claim or liability resulting from any action or
inaction of any prior Trustee or from any other past event, or any condition
existing at the time it becomes successor Trustee.

 

ARTICLE 12

 

Amendment or Termination

 

12.1 Amendment. Prior to a Change in Control, this Trust Agreement may be
amended by a written instrument executed by the Trustee and the Company. After a
Change in Control, this Trust Agreement may only be amended by a written
instrument executed by the Trustee, the Company and an authorized representative
of the Participant Committee. Notwithstanding the foregoing, no such amendment

 

11



--------------------------------------------------------------------------------

 

shall significantly reduce the rights of Participants, conflict with the terms
of the Plan or make the Trust revocable.

 

12.2 Termination. The Trust shall not terminate until the date on which all Plan
Participants and their beneficiaries are no longer entitled to benefits pursuant
to the terms of the Plan. Upon termination of the Trust any assets remaining in
the Trust shall be returned to the Company. Notwithstanding the foregoing, upon
written approval of all Participants or beneficiaries entitled to payment of
benefits pursuant to the terms of the Plan, the Company may terminate this Trust
prior to the time all benefit payments under the Plan have been made and all
assets in the Trust remaining after payments to Participants and beneficiaries
at such agreed to termination shall be returned to the Company.

 

ARTICLE 13

 

Miscellaneous

 

13.1 Binding Effect; Successor Company. This Trust Agreement shall be binding
upon and inure to the benefit of any successor to the Company or its business as
the result of merger, consolidation, reorganization, transfer of assets or
otherwise, and any subsequent successor thereto. In the event of any such
merger, consolidation, reorganization, transfer of assets or other similar
transaction, the successor to the Company or its business or any subsequent
successor thereto shall promptly notify the Trustee in writing of its
successorship and shall promptly supply information required by the Trustee.

 

13.2 Severability. Any provision of this Trust Agreement prohibited by law shall
be ineffective to the extent of any such prohibition, without invalidating the
remaining provisions hereof.

 

13.3 Nonassignability. Benefits payable to Plan Participants and their
beneficiaries under this Trust Agreement may not be anticipated, assigned
(either at law or in equity), alienated, pledged or encumbered and any attempt
to anticipate, assign, alienate, pledge or encumber any benefits shall be null
and void. Benefits under this Trust shall not be subject to attachment,
garnishment, levy, execution or other legal or equitable process.

 

13.4 Applicable Law. This Trust Agreement shall be governed by and construed in
accordance with the laws of North Carolina except where preempted by federal
law.

 

ARTICLE 14

 

Definitions

 

14.1 Assumptions and Methodology shall mean the actuarial assumptions and method
of calculation used in determining the present or future value of benefits,
earnings, payments, fees, expenses or any other amounts required to be
calculated under the terms of the Trust Agreement. Such Assumptions and
Methodology shall be outlined in detail in Exhibit B to the Trust Agreement and
may be changed from time to time by the Company prior to a Change in Control and
by the Participant Committee after a Change in Control.

 

12



--------------------------------------------------------------------------------

 

14.2 Change in Control shall mean either:

 

(a) Voting Stock Accumulations. The accumulation by any Person of Beneficial
Ownership of twenty percent (20%) or more of the combined voting power of the
Company’s Voting Stock; provided that for purposes of this subparagraph (a), a
Change in Control will not be deemed to have occurred if the accumulation of
twenty percent (20%) or more of the voting power of the Company’s Voting Stock
results from any acquisition of Voting Stock (i) directly from the Company that
is approved by the Incumbent Board, (ii) by the Company, (iii) by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (iv) by any Person pursuant to a Business Combination that
complies with all of the provisions of clauses (i), (ii) and (iii) of
subparagraph (b); or

 

(b) Business Combinations. Consummation of a Business Combination, unless,
immediately following that Business Combination, (i) all or substantially all of
the Persons who were the beneficial owners of Voting Stock of the Company
immediately prior to that Business Combination beneficially own, directly or
indirectly, more than sixty-six and two-thirds percent (66-2/3%) of the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
Directors of the entity resulting from that Business Combination (including,
without limitation, an entity that as a result of that transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions relative
to each other as their ownership, immediately prior to that Business
Combination, of the Voting Stock of the Company, (ii) no Person (other than the
Company, that entity resulting from that Business Combination, or any employee
benefit plan (or related trust) sponsored or maintained by the Company, any
Eighty Percent (80%) Subsidiary or that entity resulting from that Business
Combination) beneficially owns, directly or indirectly, twenty percent (20%) or
more of the then outstanding shares of common stock of the entity resulting from
that Business Combination or the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of
that entity, and (iii) at least a majority of the members of the Board of
Directors of the entity resulting from that Business Combination were members of
the Incumbent Board at the time of the execution of the initial agreement or of
the action of the Board providing for that Business Combination; or

 

(c) Sale of Assets. A sale or other disposition of all or substantially all of
the assets of the Company; or

 

(d) Liquidations or Dissolutions. Approval by the shareholders of the Company of
a complete liquidation or dissolution of the Company, except pursuant to a
Business Combination that complies with all of the provisions of clauses (i),
(ii) and (iii) of subparagraph (b); or

 

(e) Failure to Pay Benefits. A failure by the Company to make benefit payments
as they come due under the Plan, such failure shall be treated as a Change in
Control and until the cure of such failure, a Change in Control shall be deemed
to have occurred for purposes of this Agreement

 

(f) Definitions. For purposes of this paragraph defining Change in Control, the
following definitions shall apply:

 

(i) Beneficial Ownership shall mean beneficial ownership as that term is used

 

13



--------------------------------------------------------------------------------

 

in Rule 13d-3 promulgated under the Exchange Act.

 

(ii) Business Combination shall mean a reorganization, merger or consolidation
of the Company.

 

(iii) Eighty Percent (80%) Subsidiary shall mean an entity in which the Company
directly or indirectly beneficially owns eighty percent (80%) or more of the
outstanding Voting Stock.

 

(iv) Exchange Act shall mean the Securities Exchange Act of 1934, including
amendments, or successor statutes of similar intent.

 

(v) Incumbent Board shall mean a Board of Directors at least a majority of whom
consist of individuals who either are (a) members of the Company’s Board of
Directors as of the effective date of this Plan or (b) members who become
members of the Company’s Board of Directors subsequent to the effective date of
this Plan whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two-thirds (2/3) of the
directors then comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Company in which that person is named as
a nominee for director, without objection to that nomination), but excluding,
for that purpose, any individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board of Directors.

 

(vi) Person shall mean any individual, entity or group (within the meaning of
Section 13(d)(3) or 14 (d)(2) of the Exchange Act).

 

(vii) Voting Stock shall mean the then outstanding securities of an entity
entitled to vote generally in the election of members of that entity’s Board of
Directors.

 

The Board of Directors and the Chief Executive Officer of the Company shall have
the duty to inform the Trustee in writing when there has been a Change in
Control. If a Plan Participant alleges in writing to the Trustee that a Change
in Control has occurred, the Trustee shall inquire of the Company to determine
if there has been a Change in Control. Unless the Trustee has actual knowledge
of a Change in Control, or has received notice from the Company or a Plan
Participant alleging that a Change in Control has occured, the Trustee shall
have no duty to inquire whether a Change in Control has occurred. The Trustee
may, in all events, rely on such evidence concerning the occurrence of a Change
in Control as may be furnished by the Company to the Trustee and that provides
the Trustee with a reasonable basis for making a determination.

 

14.3 Company shall mean Equifax Inc.

 

14.4 Excess Assets shall have the meaning given to such term in Section 4.1.

 

14



--------------------------------------------------------------------------------

 

14.5 Insolvent/Insolvency shall have the meaning given to such term in Section
3.1 of the Trust Agreement.

 

14.6 Investment Policy shall mean the investment policy provided by the Company
or the Participant Committee to the Trustee pursuant to Section 5.1 of the Trust
Agreement.

 

14.7 Payment Schedule shall have the meaning given to such term in Section 2.1
of the Trust Agreement.

 

14.8 Participant shall mean a participant in the Plan and shall have the meaning
given to such term in the Plan.

 

14.9 Participant Committee shall mean a committee of Participants which shall be
established upon a Change in Control to direct the Trustee. The Participant
Committee shall consist at all times of the three Participants holding the
largest accrued benefits protected by the Trust assets (whether vested or
unvested). Any action taken by the Participant Committee shall require a
unanimous vote of all three members of the committee. After a Change in Control,
it shall be the responsibility of the Company to notify such Participants of
their obligation to serve on the Participant Committee. In the event one of the
three largest Participants is incompetent or otherwise unavailable to serve, it
shall be the responsibility of the Company to notify the Participant having the
next largest interest in the Trust assets of his or her obligation to take the
place of such unavailable Participant and serve on the Participant Committee.
After a Change in Control, it shall also be the responsibility of the Company to
provide the Trustee with the names, specimen signatures and contact information,
including addresses and phone numbers, of the members of the Participant
Committee.

 

14.10 Plan shall mean the plan or plans sponsored by the Company and funded by
the assets of the Trust. Such Plans shall be listed as Exhibit A to the Trust
Agreement. Additional plans may be added from time to time by the Company prior
to a Change in Control and with approval of the Participant Committee after a
Change in Control.

 

14.11 Trust shall mean the trust fund established by this Trust Agreement.

 

14.12 Trustee shall mean Wachovia Bank, N.A.

 

15



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed and entered into this Trust
Agreement as of the date first above written.

 

TRUSTEE:

     

Wachovia Bank, N.A.

           

By

 

/s/    JOHN N. SMITH

--------------------------------------------------------------------------------

               

Its

 

Senior Vice President

 

COMPANY:

     

Equifax Inc.

           

By

 

/s/    KAREN H. GASTON

--------------------------------------------------------------------------------

               

Its

 

Chief Administrative Officer

 

16



--------------------------------------------------------------------------------

 

Exhibit A

 

Plans Funded by Trust

 

Subtrust A:

 

Equifax Executive Deferred Compensation Plan, effective January 1, 2003

Equifax Director Deferred Compensation Plan, effective January 1, 2003

 

Subtrust B:

 

Equifax Executive And Director Stock Deferral Plan, effective January 1, 2003

 

This Exhibit A shall supersede any prior Exhibit A and shall be effective
January 1, 2003.

 

                TRUSTEE:

     

Wachovia Bank, N.A.

           

By

 

/s/    JOHN N. SMITH

--------------------------------------------------------------------------------

               

Its

 

Senior Vice President

 

                COMPANY:

     

Equifax Inc.

           

By

 

/s/    KAREN H. GASTON

--------------------------------------------------------------------------------

               

Its

 

Chief Administrative Officer



--------------------------------------------------------------------------------

 

 

Exhibit B

 

Assumptions and Methodology

 

Present Value Calculations:

 

  —   The present value of future accrued benefits shall be assumed to equal the
total combined account balances of all Participants.

 

  —   The present value of an insurance policy held by the Trust will be assumed
to be the cash value of such policy.

 

  —   The present value of other assets shall be assumed to be the fair market
value of such assets.

 

  —   The present value of all reasonably anticipated fees & expenses (including
legal expenses) shall be determined by the Trustee.

 

This Exhibit B shall supersede any prior Exhibit B and shall be effective
January 1, 2003.

 

TRUSTEE:

     

Wachovia Bank, N.A.

           

By

 

/s/    JOHN N. SMITH

--------------------------------------------------------------------------------

               

Its

 

Senior Vice President

 

COMPANY:

     

Equifax Inc.

           

By

 

/s/    KAREN H. GASTON

--------------------------------------------------------------------------------

               

Its

 

Chief Administrative Officer